     Case 1:21-cv-00370-WHA-SRW Document 11 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MICHAEL DEWAYNE PATTERSON, )
#325 121,                  )
                           )
      Plaintiff,           )
                           )
      v.                   )                   CASE NO. 1:21-CV-370-WHA-SRW
                           )
JAMES BRAZIER, et al.,     )
                           )
      Defendants.          )


                                         ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered

on July 30, 2021. Doc. 10. There being no timely objections filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is

hereby

         ORDERED that this case is DISMISSED without prejudice.

         Final Judgment will be entered separately.

         Done, this 20th day of August 2021.


                                       /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
